       Case 2:20-cv-01320-DSC-MPK Document 9 Filed 07/29/21 Page 1 of 2


                           IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


YVONNE F. BROWN,                                 )
                                                 )
              Plaintiff,                         )       Civil Action No. 20-1320
                                                 )       District Judge David S. Cercone
                      v.                         )       Magistrate Judge Maureen P. Kelly
                                                 )
MAYOR WILLIAM PEDUTO, R.                         )
DANIEL LAVELLE, JAKE WHEATLY,                    )
DEWITT WALTON,                                   )
                                                 )
              Defendants.                        )



                                      ORDER OF COURT


       AND NOW, this 29th day of July, 2021, upon due consideration of plaintiff’s complaint

and the Report and Recommendation of the Magistrate Judge addressing the same, and after de

novo review of the record, IT IS ORDERED that [4] the complaint be, and the same hereby is,

dismissed for failure to state a claim upon which relief can be granted.

       The [5] Report and Recommendation of the Magistrate Judge is adopted as the opinion of

the court.


                                                     s/David Stewart Cercone
                                                     David Stewart Cercone
                                                     Senior United States District Judge
      Case 2:20-cv-01320-DSC-MPK Document 9 Filed 07/29/21 Page 2 of 2


cc:   The Honorable Maureen P. Kelly
      United States Magistrate Judge

      (Via CM/ECF Electronic Mail)


      Yvonne F. Brown
      2633 Brackenridge Street
      Pittsburgh, PA 15219

      (Via First Class U.S. Mail)




                                       2
